                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20CV671-GCM

GEOFFREY LEWIS WOMACK,              )
                                    )
      Plaintiff,                    )
                                    )
Vs.                                 )                            ORDER
                                    )
FNU WHITE, et al.,                  )
                                    )
      Defendants.                   )
                                    )
____________________________________)

        This matter is before the Court upon its own motion. The pro se Plaintiff filed his
Complaint on December 3, 2020 but failed to submit a filing fee or application to proceed in
forma pauperis. That same day, the Clerk of Court sent Plaintiff a Notice of Deficiency
directing Plaintiff to either pay the filing fee or submit his IFP application within 21 days or risk
dismissal of the action without prejudice for failure to prosecute. To date, Plaintiff has failed to
respond as directed. Accordingly, this case is hereby DISMISSED WITHOUT PREJUDICE for
failure to prosecute.
        IT IS SO ORDERED.
                                          Signed: May 25, 2021
